 In theMatter of GENERALMOTORS CORPORATION,BIIICH MOTorDIvISIoN,andLOCAL202, SOCIETY OF DESIGNING ENGINEERS,AFFIL-IATED WITH THE FEDERATION OF ARCHITECTS,ENGINEERS,CHEMISTSAND TECHNICIANS,AFFILIATED WITH THE C. I. O.Case No. R-3016.Decided September 23, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. 1'. H. McKeon,for the Board.Mr. Henry M. Hogan, Mr. Denton Jolly, Mr. A. F. PowerandMr. Robert C. Carsonof Flint, Mich., for the Company.Mr. J. S. JacobyandMr. H. T. McCreedy,of Detroit, Mich., andMr. Cyril J. Dutil,of Flint, Mich., for the Union.Mr. Eugene M. Puri'er,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 29, 1941, Local 202, Society of Designing Engineers,affiliatedwith the Federation of Architects, Engineers, Chemistsand Technicians, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, filed with the Regional Director forthe Seventh Region (Detroit, Michigan) a petition alleging that aquestion affecting commerce had arisen concerning representationof employees of General Motors Corporation, Buick Motor Division,Flint,Michigan, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act. 'On August 16, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On August 14, 1941, theCompany, the Union, and a Field Examiner for the Board entered35 N. L. R. B, No 140.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto a "STIPULATION FOR CERTIFICATION OF REPRE-SENTATIVES UPON CONSENT ELECTION."Pursuant to-the stipulation, an election by secret ballot was con-ducted on September 3, 1941, under 'the direction and supervision ofthe Regional Director among all the checkers, layout men, detailers,designers, draftsmen and process men in the Chassis Drafting De--partment, Tool and Die Design Department and Process Departmentof the Company, excluding all supervisory employees, chief drafts-men, assistant chief draftsmen, checker-estimators, research engineers,process engineers, chassis engineers, students, apprentices and clericalemployees, to determine whether or not they desire to be representedby Local 202, Society of Designing Engineers, affiliated with theFederation of Architects, Engineers, Chemists and Technicians,affiliatedwith the Congress of Industrial Organizations, astheir exclusive representative for the purposes of collective bar-gaining.On September 4, 1941, the Regional Director issued andduly served upon the parties his Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Totalon eligibility list-------------------------------------96Totalballots cast------------------------------------------86Totalballots challenged------------------------------------0Totalblank ballots----------------------------------------0Total void ballots-----------------------------------------0Total valid votes cast--------------------------------------86Votes cast for Local 202, SocietyofDesigning Engineers,affiliated with the Federation of Architects,Engineers, and-Chemists and Technicians, affiliated with the C. I. 0--------75Votes cast- against Local 202, SocietyofDesign-Engineers,affiliatedwith the Federation of Architects,Engineers,Chemists and Technicians,affiliatedwiththe C.I.0--------11Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of the employees of General Motors Corporation, BuickMotor Division, Flint, Michigan, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All checkers, layout men, detailers, designers, draftsmen andprocess men in the Chassis Drafting Department, Tool and Die DesignDepartment and Process Department of General Motors Corporation,Buick Motor Division, excluding all supervisory employees, chief GENERAL MOTORS CORPORATION649draftsmen, assistant chief draftsmen, checker-estimators, researchengineers, process engineers, chassis engineers, students, apprenticesand clerical employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Local 202, Society of Designing Engineers, affiliated with theFederation of Architects, Engineers, Chemists and Technicians, affili-ated with the C. I. 0., has been designated and selected by a majorityof the employees in the above unit as their representative for thepurposes of collective bargaining and is the exclusive representativeof all employees ins the said unit within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that, Local 202, Society of Designing En-gineers, affiliated with the Federation of Architects, Engineers, Chem-ists and Technicians, affiliated with the Congress of Industrial Or-ganizations, has been designated and selected by a majority of allcheckers, layout men, detailers, designers, draftsmen and process menin the Chassis Drafting Department, Tool and Die Design Departmentand Process Department of General Motors Corporation, BuickMotor Division, Flint, Michigan, excluding all supervisory employees,chief draftsmen, assistant chief draftsmen, checker-estimators, re-search engineers, process engineers, chassis engineers, students, ap-prentices and clerical employees, as their representative for the pur-poses of collective bargaining, and that pursuant to the provisions ofSection 9 (a) of the Act, Local 202, Society of Designing Engineers,affiliated with the Federation of Architects, Engineers, Chemists andTechnicians, affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.